The undisputed evidence, in my opinion, is such as to establish contributory negligence as a matter of law.
To say, or to permit a jury to say, that one approaching a street railroad crossing at a speed of two or three miles an hour, in broad daylight, with unobstructed view, and seeing a street car approaching while he is still fifty feet from the crossing, may proceed without further attention to the approaching car, is to place the whole burden upon the operator of the street car and to absolve the automobile driver from the duty of exercising any care or attention on his part.
Under such circumstances, reasonable minds must agree that a duty rests upon each to observe the approach of the other, and to exercise reasonable care to avoid a collision.
I therefore dissent. *Page 111